Title: An Act for the Limitation of Personal Actions, 20 November 1770
From: Adams, John,Hawley, Joseph,Worthington, John,Hutchinson, Thomas,Massachusetts, Lieutenant Governor of,Massachusetts House of Representatives
To: 


      
      20 November 1770. MS, engrossed copy, signed by Hutchinson (M-Ar). Printed: Mass., Province LawsThe Acts and Resolves, Public and Private, of the Province of the Massachusetts Bay, Boston, 1869–1922; 21 vols., 5:109–111. Prepared by a committee appointed 16 October composed of JA, John Worthington, and Joseph Hawley (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 98).
      The need to regularize limitations on suits at law was one of the “important Matters” cited by Hutchinson in his plea to the House to resume business in June (same, p. 23). Legislation limiting such actions had been passed in earlier years, but had been “repeatedly suspended before it could have any operation” (Hutchinson to Board of Trade, 21 Dec. 1770, Mass., Province LawsThe Acts and Resolves, Public and Private, of the Province of the Massachusetts Bay, Boston, 1869–1922; 21 vols., 5:143; a list of earlier statutes on limitations of actions is printed at p. 109). The committee was ordered to consider “all the Laws relating to the Limitation of Actions, reduce them to one Bill, and report.” In the absence of earlier draft versions it is impossible to assess the contributions made by the House committee.
     